Citation Nr: 1604892	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-43 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service with the U.S. Coast Guard from November 1975 to August 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which found that new and material evidence had not been received to reopen the Veteran's claims of service connection for an acquired psychiatric disorder.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2012.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In January 2013, the Board found that new and material evidence had been received, and remanded the underlying service connection claim for further development to include requesting additional information from the Veteran regarding his purported in-service stressors; and to accord him an examination to address the nature and etiology of his current acquired psychiatric disorder.  The record reflects the Veteran was requested to provide such information via a July 2013 letter; and an examination was accorded to him in September 2013.  All other development directed by the Board's January 2013 remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

FINDINGS OF FACT

1.  Although the Veteran has been diagnosed with PTSD, there is no credible corroborating evidence regarding the purported stressors upon which that diagnosis was based.
 
2.  The preponderance of the competent medical and other evidence of record is against finding the Veteran has an acquired psychiatric disorder as a result of his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via letters dated in March and May 2008, both of which were clearly prior to the August 2008 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in 2011 and 2013, followed by readjudication of the case via Supplemental Statements of the Case which "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appeal and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the October 2012 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which demonstrates his current acquired psychiatric disorder is etiologically linked to the confirmed events of his military service.

The Board further notes the Veteran accorded VA medical examinations in November 2010 and September 2013 which included opinions that addressed the nature and etiology of his acquired psychiatric disorder.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As detailed below, the November 2010 VA examiner's opinion is against the claim, and the Board finds it is supported by the evidence of record.  Although the more recent September 2013 VA examiner's opinion supports the Veteran's claim, the Board finds it is not consistent with the credible evidence of record and that no further clarification or development is warranted based on the facts of this case.  Accordingly, the Board finds that this development is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned October 2012 hearing, the Board is cognizant Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the appeal, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Further, the Board reiterates it has already determined he received adequate notification in this case.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  The Board also notes that the regulations contain special provisions for claims of PTSD based upon in-service personal assault (38 C.F.R. § 3.304(f)(5)) and those that are based upon fear of hostile military or terrorist activity (38 C.F.R. § 3.304(f)(3)).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

In this case, the Veteran, through his statements and hearing testimony, essentially maintains that the symptoms of his current acquired psychiatric disorder originated during his military service.  He has also identified various purported stressors as the basis for his claimed PTSD.  However, in this case the Board must find the Veteran is an unreliable historian as he has provided inconsistent and contradictory statements regarding the circumstances of his military service.

Initially, the Board notes the Veteran has not alleged he has PTSD due to fear of hostile military or terrorist activity.  Moreover, no such stressor appears to have occurred based upon a thorough review of the other evidence of record to include the Veteran's service records.

The Board notes that the Veteran indicated at his October 2012 hearing that his PTSD was due, at least in part, to several personal issues that occurred during that time to include to his father being in a bad car accident and his being tricked into marriage.  See Transcript pp. 3-4.  He also testified that he was sexually assaulted by another service member.  Id. pp. 4, 8.  

Because the Veteran contends he has PTSD due, at least in part, to an in-service assault, the Board observes 38 C.F.R. § 3.304(f)(5) currently provides that:

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in- service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The Federal Circuit has observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (Observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (Rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' " in personal-assault cases).  

The Board observes, however, that the September 2013 VA examination report reflects the Veteran denied have been subjected to a sexual assault in service, yet at the hearing before the undersigned he testified he was sexually assaulted during service.  Contradictory assertions on a matter as serious as a sexual assault causes the Board to doubt the Veteran's reliability as a historian regarding what occurred during his military service.  There does not appear to be any other supporting evidence of record for this purported stressor to include the types of alternative evidence listed in 38 C.F.R. § 3.304(f)(5).

The Board notes that the September 2013 VA examiner found the Veteran met the criteria for chronic PTSD, paranoid schizophrenia, and polysubstance dependence, in full sustained remission.  The examiner attributed the etiology of the diagnosis to the Veteran's account of working the EMT/ambulance station when he was in the military and witnessed severe injuries from civilian motor vehicle accidents.  In support of this opinion, the examiner noted the Veteran's claims folder were consistent with his report of being stationed in the infirmary.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board has already noted that VA examiners' are presumed qualified to render a competent medical opinion.  Further, the September 2013 VA examiner's opinion was not expressed in equivocal or speculative language.  However, even though the examiner noted the Veteran's claims folder had been reviewed, the Board must find that the opinion expressed is not consistent with the Veteran's history.  In pertinent part, the service records reflect that even though the Veteran was assigned to a support center and had duties which would involve the infirmary, it did not involve the treatment of sick or injured persons.  Rather, the service records reflect the Veteran's duties were that of a technician and equipment repairman, to include dental equipment.  Therefore, the purported stressor that was the basis for the September 2013 VA examiner's positive opinion is not consistent with the Veteran's actual in-service duties.

The Board also acknowledges that during his October 2012 hearing, the Veteran related an account of the stress he experienced following his father's automobile accident as well as that of another accident he observed approximately two years into his enlistment.  See Transcript pp. 3-4, 8.  However, he did not report that his in-service duties involved the actual treatment of anyone injured in automobile accidents.  Such inconsistencies further call into question the Veteran's reliability as a historian.

In addition to the foregoing, the Veteran has reported that he developed psychiatric symptoms while on active duty.  For example, he indicated at his October 2012 hearing that he heard voices (auditory hallucinations), and experienced nightmares and feelings of paranoia.  See Transcript pp. 3-4, 6.  Similar, and other purported in-service symptomatology, were documented in statements from the Veteran as well as a January 2010 statement from his VA psychiatrist and a March 2010 VA clinical social worker.  

Despite these assertions, the Board notes the Veteran's service treatment records reflect, in pertinent part, that his psychiatric condition was clinically evaluated as normal at the time of his June 1975 enlistment examination.  He also indicated on a concurrent Report of Medical History that he had not experienced frequent trouble sleeping, depression or excessive worry, loss or memory or amnesia, or nervous trouble of any sort.  His psychiatric condition continued to be evaluated as normal on subsequent service examinations conducted in November 1975, March 1979, and October 1980.  Granted, he did receive psychiatric evaluation in October and November 1982 for what was diagnosed as situational reaction with depression.  However, there was no subsequent psychiatric treatment documented in the records after November 1982, and the Veteran's psychiatric condition continued to be evaluated as normal on a February 1983 service examination and his April 1986 discharge examination.

The post-service medical records reflect the Veteran has received treatment for an acquired psychiatric disorder.  However, these records indicate the first competent medical evidence of such disability was years after service.  

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  

The Board also observes that the aforementioned supporting medical statements regarding the Veteran's account of in-service psychiatric symptomatology, to include from VA clinicians, do not appear to be based upon an actual review of his service treatment records.  Moreover, the November 2010 VA examiner who did review these records noted that while there was evidence the Veteran complained of insomnia and mild depression, he could find no indication the Veteran ever reported symptoms of auditory hallucinations or other symptoms that would indicate any kind of schizophrenia or PTSD.

In view of the foregoing, the Board finds that the Veteran's account of in-service symptomatology such as auditory hallucinations is inconsistent with, and actually contradicted by, other evidence of record to include the service treatment records.  Consequently, the Board concludes that the Veteran is an unreliable historian regarding his purported in-service stressors and symptomatology.  Moreover, nothing in the other evidence of record supports his account of his purported in-service stressors.  Therefore, any competent medical opinion which relates the etiology of his current acquired psychiatric disorder to his purported stressors, including the September 2013 VA examination, is not consistent with what actually occurred during his military service.  In other words, even though the Veteran has been diagnosed with PTSD, there is no credible corroborating evidence regarding the purported stressors upon which that diagnosis was based.  Accordingly, no additional development, to include a new examination or opinion, is warranted for the PTSD claim based upon the facts of this case.

The Board further finds that the preponderance of the competent medical and other evidence of record is against finding the Veteran has an acquired psychiatric disorder other than PTSD as a result of his active service.  As already noted, even though the Veteran did receive in-service psychiatric treatment in October and November 1982 for what was diagnosed as situational reaction with depression, there was no subsequent psychiatric treatment documented in the records subsequent to November 1982, and his psychiatric condition continued to be evaluated as normal on a February 1983 service examination and his April 1986 discharge examination; the first competent medical evidence demonstrating post-service treatment for an acquired psychiatric disorder was years after his discharge; and he has been found to be an unreliable historian regarding his account of what occurred during service to include his purported in-service symptomatology such as auditory hallucinations.  Moreover, the November 2010 VA examiner expressed an opinion that the Veteran's diagnosed paranoid schizophrenia was less likely as not, that is less than a 50/50 percent probability, caused by or a result of his service in the Coast Guard.  The November 2010 VA examiner supported this opinion by stated rationale with reference to the confirmed events of the Veteran's medical history.  Accordingly, the Board finds that this opinion is adequate, persuasive, and entitled to significant probative value in the instant case.

For these reasons, the Board finds the preponderance of the competent and credible evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder to include PTSD and schizophrenia.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


